COURT OF APPEALS
                                                 SECOND
DISTRICT OF TEXAS
                                                                FORT
WORTH
 
 
                                        NO.
2-07-326-CV
 
 
TONI SOLANO                                                                    APPELLANT
 
                                                   V.
 
CENDANT
MORTGAGE                                                          APPELLEES
CORPORATION, THE BROWN 
LAW FIRM, STEVEN BROWN, 
INDIVIDUALLY, VANESSA 
MCCAFFREY, JERRY C. 
BODIFORD D/B/A ALPHA 
DEVELOPMENT COMPANY, 
AND JESSE RAY MILES D/B/A

ALPHA DEVELOPMENT COMPANY
 
                                              ------------
 
           FROM THE 348TH
DISTRICT COURT OF TARRANT COUNTY
 
                                              ------------
 
                                MEMORANDUM OPINION[1]
 
                                              ------------




The trial court granted summary judgment for
Appellees Cendant Mortgage Corporation; the Brown Law Firm; Steven Brown,
Individually; Vanessa McCaffrey; Jerry C. Bodiford d/b/a Alpha Development
Company; and Jesse Ray Miles d/b/a Alpha Development Company.  Appellant Toni Solano filed this appeal. 
Appellant filed her original brief on August 5,
2008.  This court sent Appellant a letter
stating that her brief did not comply with the briefing rules contained in the
rules of appellate procedure.  Among
other deficiencies, the brief did not contain a clear and concise argument with
appropriate citations to legal authorities and to the record.[2]  This court advised Appellant to file an
amended brief that complied with the briefing rules and informed her that A[f]ailure
to do so may result in striking the brief you filed, waiver of noncomplying
points, or dismissal of the appeal.@
Appellant subsequently requested two extensions
of time to file an amended brief, which this court granted.  We denied her third motion for an extension
of time and ordered that the appeal would be submitted with Appellant=s
original brief.




We realize that Appellant prepared her briefs
without the assistance of counsel, but pro se litigants are held to the same
standards as licensed attorneys with respect to following the applicable rules
of procedure.[3]  Accordingly, we overrule all of Appellant=s issues
as inadequately briefed.[4]  We also deny Appellant=s
pending motion for relief.
Having overruled Appellant=s
issues, we affirm the trial court=s
judgment.
 
PER
CURIAM
 
PANEL:  DAUPHINOT, LIVINGSTON, and MCCOY, JJ.
 
DELIVERED:  July 16, 2009




[1]See Tex. R. App. P. 47.4.


[2]See Tex. R. App. P. 38.1(i)
(stating that the brief must contain argument with appropriate citations to
authorities).


[3]Wheeler v. Green, 157 S.W.3d 439, 444
(Tex. 2005) (stating that pro se litigants Aare not exempt from the rules of procedure@ and suggesting that A[h]aving two sets of
rulesCa strict set for
attorneys and a lenient set for pro se partiesCmight encourage litigants
to discard their valuable right to the advice and assistance of counsel@); Mansfield State
Bank v. Cohn, 573 S.W.2d 181, 185 (Tex. 1978) (ALitigants who represent
themselves must comply with the applicable procedural rules, or else they would
be given an unfair advantage over litigants represented by counsel.@).


[4]See Tex. R. App. P. 38.1(i); Gray
v. Nash, 259 S.W.3d 286, 294 (Tex. App.CFort Worth 2008, pet. denied) (deciding that
issues were waived because of inadequate briefing).